Citation Nr: 0611264	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an effective date earlier than May 21, 2001, 
for the assignment of a schedular evaluation of 40 percent 
disabling for degenerative disc disease, cervical spine, with 
entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU); 
and basic eligibility to Dependents' Educational Assistance.

(The issue of waiver of recovery of overpayment of 
compensation benefits, in the calculated amount of $5,250, is 
the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


REMAND

The veteran served on active duty from February 1956 to June 
1960 and from September 1960 to June 1975.

The issue of entitlement to an effective date earlier than 
May 21, 2001, for the assignment of a schedular evaluation of 
40 percent disabling for degenerative disc disease, cervical 
spine with entitlement to TDIU and basic eligibility to 
Dependents' Educational Assistance is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.

A review of the record reflects that, by a May 2002 rating 
decision, the veteran was granted an increased evaluation of 
40 percent disabling for degenerative disc disease, cervical 
spine with TDIU and basic eligibility to Dependents' 
Educational Assistance effective from May 21, 2001.  

In July 2002, VA received a written notice of disagreement as 
to the effective date for these benefits.  A statement of the 
case has not been issued with respect to this claim.  While 
in the past the Board would refer such matters to the RO for 
appropriate action, the U.S. Court of Appeals for Veterans 
Claims (Court) has indicated that the proper procedure is to 
remand the case to the RO for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999) 
(The notice of disagreement initiated review by the Board of 
the RO's denial of the claim and bestowed jurisdiction on the 
Court; the Board should have remanded the issue to the RO for 
the issuance of a statement of the case).  Recent decisions 
from the Court have clearly indicated that such actions are 
now required by the Board.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal as to the issue of 
entitlement to an effective date earlier 
than May 21, 2001, for the assignment of 
a schedular evaluation of 40 percent 
disabling for degenerative disc disease, 
cervical spine with entitlement to TDIU 
and basic eligibility to Dependents' 
Educational Assistance (if he so desires) 
by filing a timely substantive appeal.

2.  After completion of the above and any 
additional actions deemed necessary by 
the RO, the RO should return the case to 
the Board for appellate review of all 
issues properly in appellate status.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





